         Case 1:19-cv-11121-JGD Document 1-2 Filed 05/15/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                         )
                Plaintiff,                       )
                                                 )
                     v.                          )    Civil No.    19-11121
                                                 )
LETTER FROM ALEXANDER                            )
HAMILTON TO THE MARQUIS DE                       )
LAFAYETTE DATED JULY 21, 1780                    )
               Defendant.                        )

                                    WARRANT AND MONITION

       To:     The United States Marshal for the District of Massachusetts, or his Deputies

       You Are Hereby Commanded to give notice to all persons concerned that a Verified

Complaint for Forfeiture in Rem (the “Complaint”), a copy of which is attached hereto, has been

filed by the United States of America against the defendant property, described as:

               a.         Letter from Alexander Hamilton to the Marquis de Lafayette dated July
                          21, 1780 (the “Hamilton Letter”).

       This Court has found probable cause for forfeiture of the Defendant Property.

Accordingly, you are hereby directed to serve, and give notice of the Complaint by:

               (1)        Publishing notice of the United States’ intent to forfeit the
                          Defendant Properties via the government website,
                          www.forfeiture.gov, for thirty (30) consecutive calendar
                          days; and

               (2)        Mailing a copy of this Warrant and Monition, together with
                          a copy of the Complaint to:

               Ann-Stewart Boss                                   Estate of R. E. Crane
               2868 Captain Sam’s Road                            c/o Attorney William B. Swent
               Seabrook Island, SC 29455                          Fox Rothschild LLP
                                                                  2 W. Washington Street, Suite1100
                                                                  Greenville, SC 29601
         Case 1:19-cv-11121-JGD Document 1-2 Filed 05/15/19 Page 2 of 3



               Massachusetts State Archives
               Attn: Rebecca S. Murray, Supervisor of Records
               Public Records Division
               Office of the Secretary of the Commonwealth
               One Ashburton Place, Room 1719
               Boston, MA 02108

       You Are Further Commanded to arrest, attach, inspect, and retain the Hamilton Letter in

your custody until further order of this Court.

       You Are Further Commanded to give due notice by appropriate service of process, as

provided herein, to all persons who claim an interest in the Hamilton Letter, or assert that the

Hamilton Letter should not be condemned or disposed of pursuant to the prayer of the Complaint.

Upon execution of this process, you are directed further to file the execution in this Court with

your return thereon.

       ALL CLAIMS TO THE HAMILTON LETTER MUST BE FILED WITH THE UNITED

STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS AND SERVED

UPON ASSISTANT UNITED STATES ATTORNEY CAROL E. HEAD, UNITED STATES

ATTORNEY=S OFFICE, ASSET RECOVERY UNIT, 1 COURTHOUSE WAY, SUITE 9200,

BOSTON, MASSACHUSETTS 02210, WITHIN SIXTY (60) DAYS AFTER THE FIRST DAY

OF PUBLICATION ON THE OFFICIAL GOVERNMENT FORFEITURE WEBSITE OR

WITHIN THIRTY-FIVE (35) DAYS AFTER RECEIPT OF ACTUAL NOTICE, WHICHEVER

IS EARLIER.       ALL ANSWERS TO THE COMPLAINT MUST BE FILED WITH THE

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS AND

SERVED UPON ASSISTANT UNITED STATES ATTORNEY CAROL E. HEAD, UNITED

STATES ATTORNEY=S OFFICE, ASSET RECOVERY UNIT, 1 COURTHOUSE WAY,

SUITE 9200, BOSTON, MASSACHUSETTS 02210, WITHIN TWENTY ONE (21) DAYS

                                                  2
         Case 1:19-cv-11121-JGD Document 1-2 Filed 05/15/19 Page 3 of 3



AFTER THE FILING OF THE CLAIM.       CLAIMS MUST BE FILED IN ACCORDANCE

WITH THE FEDERAL RULES OF CIVIL PROCEDURE, SUPPLEMENTAL RULES FOR

ADMIRALTY OR MARITIME AND ASSET FORFEITURE CLAIMS. THE PROCEDURES

FOR FILING A PETITION FOR REMISSION OR MITIGATION ARE SET FORTH IN 28

CODE OF FEDERAL REGULATIONS, PART 9. IN ADDITION TO THE PROCEDURES

MANDATED BY THOSE REGULATIONS, A COPY OF ANY PETITION FOR REMISSION

OR MITIGATION SHOULD BE FILED WITH THE SEIZING AGENCY, WHICH IS THE

UNITED STATES FEDERAL BUREAU OF INVESTIGATION, 201 MAPLE STREET,

CHELSEA, MASSACHUSETTS, 02150, ATTENTION: ASSET FORFEITURE.




                                           Robert M. Farrell, Clerk
                                           U.S. District Court

                                     By:   ___________________________
                                           Deputy Clerk


                                           Date:                         , 2019


APPROVED AND SO ORDERED:



United States District Judge




                                       3
